Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 1 of 55 PAGEID #: 98



                 Fraternal Order of Police,
                    Ohio Labor Council, lncfl
                                 MAIN OFFICE:                   NORTHEAST OFFICE:
                                 222 E8$t Town Street           2721 Manchester Road
                                 Columbus, OH 43215-4611        Akron, OH 44319-1020
                                 (61.4) 224-5700                {330) 753-7080
                                 i-8(j(l-FOP-OLCI               1-888+-FOP-OLCI
                                 Fax: (614) 224-5775            Fax: {330) 753-8955




                                                             April 9, 2019

 Mr. Gales,

 I, along with Chief Counsel Gwen Callender, have reviewed your request to appeal the
 arbitrati9n award issued by Arbitrator Stanton on January 25, 2019 regarding the
 grievance you filed when you were terminated from employment. We have carefully
 considered the allegations that you made in your correspondence to me that I received on
 March 29, 2019, and the subsequent email you sent to me on April 2, 2019. As you know
 on April 1, 2019 I requested specific doCUU1entation and/or anything else you had to
 support your claim that Mr. Behringer colluded with the Arbitrator. You did not provide
 anything to me other than a recitation of your allegations in an email response to me on
 April 2, 2019.

 The standard ofreview of an arbitration award for an appeal is whether the award draws
 its essence from the collective bargaining agreement. The stipulated issue presented to
 the Arbitrator by the parties was whether the Employer terminated you for "just
 cause." The Arbitrator reviewed the facts and the arguments and re.ached the conclusion,
 based on the evidence in the record, that the Employer had just cause to t~rminate your
 employment As su~h. the award drew its essence from the agreement.

 There is no evidence before me to consider that would support your claim that there was
 any corruption, fraud or other undue means in the arbitration hearing and award. The
 limited grounds to vacate an arbitration award do not exist pursuant to R.C. §2711.10.
 While I am sure you are disappointed with the outcome, the·award is final and binding
 pursuant to Article/Section 20.09, Paragraph 4, of the Collective Bargaining Agreement.

 Clearly you have a dislike for Mr. Behringer. You are entitled to your feelings however it
 appears that Mr. Behringer, along with Renee Engelbach, represented you fully and
 completely throughout the entire grjevance and arbitration process. They met with you
 to prepare for the hearing, put on evidence at the hearing, and wrote a post-hearing brief
 setting forth the factual and legal arguments on your behalf against the State of Ohio and
 the action taken against you. ·                   ·           ·




                             --     Protector of the Protectors -
 3/29/2021     Case: 2:21-cv-00328-MHW-KAJ Doc #:- 7-1
                                            Gman        Filed:
                                                   Misconduct   03/31/21
                                                              compllclty         Page: 2 of 55 PAGEID #: 99
                                                                         fail to represent




   M Gmail                                                                                       timothy gales <tgales37@gmail.com>



   Misconduct complicity fail to represent
   2 messages

   timothy gales <tgales37@gmail.com>                                                    Sat, Mar 23, 2019 at 4:17 PM
   To: Douglas Behringer <dbehringer@fopohio.org>, das.ocb.serb@das.ohio.gov, CURTIS HUNDLEY
   <cmhundley@dps.state.oh.us>, timothy gales <tgales37@gmail.com>

     Please find the attached complaint against Staff Representative Douglas Behringer. This complaint is as a failure of
     Behringer to his legal duties. He conspired with the arbitrator, DPS/OSP and James Hogan to secure this fraudulent
     award. This award must be appealed by FOP. if not the FOP has cleared this grievant/ petitioner to file an application to
     vacate this bias award from Doug Good Friend David Stanton. The FOP can't stand back and allow this injustice to occur
     with a 33 years employee. Which was fraudulently reduced to 21 years by Behringer and his complicit buddies at the
     state.


      ~      complalnt.rtf
             405K


  timothy gales <tgales37@gmail.com>                                                                        Sat, Mar 23, 2019 at 4:25 PM
  To: PL O <keely208@msn.com>

     JQuoted text hidden]


      ~      complaint.rtf
             405K




https://mail.google.com/mail/u/0?ik=8adffa5c77&view=pt&search=all&permthid=thread-a%3Ar1597434625510725201&simpl=msg-a%3Ar-742843267.. .   1/1
3/29/2021   Case: 2:21-cv-00328-MHW-KAJ Doc #:Gmail
                                               7-1- Filed:
                                                    Back pay03/31/21      Page: 3 of 55 PAGEID #: 100
                                                             and Interest owed




  M Gmail                                                                                       timothy gales <tgales37@gmail.com>



  Back pay and Interest owed
  1 message

  timothy gales <tgales37@gmail.com>                                                                          Tue, Jul 7, 2020 at 5:24 PM
  To: jahogan@dps.ohio.gov

    I am requesting immediate payment of $15,436 the department owe me in unpaid interest as required in case number
    15MS00119. In addition, the state has failed to pay 5,490.12 in vacation owed from June 2016 until May 2017. The state
    further have failed to repay 2290.00 owed to me for taking 3 pay checks for a 30 day period from March 20, 2013 until
    April 20, 2013. I request that your agency pay to me all money owed to me, I am in receipt of your letter you sent January
    24, 2018 where you openly stated you the agency had no intentions of paying to me in violation of the courts order, I will
    expect a response within 7days. I will be moving the court for a contempt action based on John Bom refusal to follow the
    order of the court and by reopening the judge award with a rogue arbitrator namely David Stanton who locked am1s in
    solidarity with Douglas Behringer, James Hogan, Paul Pride, and John Born simply to injure and unlawfully steal the
    employment of a 33 year black law enforcement officer.. It is for these reason police refom1 is so needed. The state has
    no place for racist white males like Born, Pride, Mark Bentley and Thomas P. Charles.
    This email is respectfully submitted by this black male law enforcement officer with whom those named herein locked
    arms as white males to place their foot on an innocent black male neck to cause serious harm to his livelihood. Three
    attorney Truly used their positions as attorneys to violate attorney ethics laws to discriminate collective as a team namely,
    James Hogan, David Stanton, and Douglas Behringer. This action was no different than the officers watching an innocent
    man with a knee on his neck get killed. You, and those named herein, watched an innocent black man lose his job
    because he fought racism at dps.. John Born, Paul Pride, Thomas P. Charles are the poster men of white supremacy and
    racism. They should never been allowed to be state employees.

    This is my official notification to the state to pay all money owed to include interest on interest pursuant to Judge Cocroft
    judgment which was intentionally violated by DPS/OCB/FOP. A contempt action will be forthcoming




https://mail.google.corn/mail/u/07ik=8adffa5c77&view=pt&search=all&permthid=thread-a%3Ar-4481863044336205071&simpl=msg-a%3Ar593243220...   1/ 1
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 4 of 55 PAGEID #: 101
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 5 of 55 PAGEID #: 102
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 6 of 55 PAGEID #: 103
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 7 of 55 PAGEID #: 104
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 8 of 55 PAGEID #: 105
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 9 of 55 PAGEID #: 106
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 10 of 55 PAGEID #: 107
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 11 of 55 PAGEID #: 108
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 12 of 55 PAGEID #: 109
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 13 of 55 PAGEID #: 110
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 14 of 55 PAGEID #: 111
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 15 of 55 PAGEID #: 112
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 16 of 55 PAGEID #: 113
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 17 of 55 PAGEID #: 114
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 18 of 55 PAGEID #: 115
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 19 of 55 PAGEID #: 116
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 20 of 55 PAGEID #: 117
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 21 of 55 PAGEID #: 118
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 22 of 55 PAGEID #: 119
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 23 of 55 PAGEID #: 120
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 24 of 55 PAGEID #: 121
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 25 of 55 PAGEID #: 122
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 26 of 55 PAGEID #: 123
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 27 of 55 PAGEID #: 124
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 28 of 55 PAGEID #: 125
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 29 of 55 PAGEID #: 126
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 30 of 55 PAGEID #: 127
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 31 of 55 PAGEID #: 128
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 32 of 55 PAGEID #: 129
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 33 of 55 PAGEID #: 130
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 34 of 55 PAGEID #: 131
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 35 of 55 PAGEID #: 132
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 36 of 55 PAGEID #: 133
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 37 of 55 PAGEID #: 134
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 38 of 55 PAGEID #: 135
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 39 of 55 PAGEID #: 136
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 40 of 55 PAGEID #: 137
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 41 of 55 PAGEID #: 138
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 42 of 55 PAGEID #: 139
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 43 of 55 PAGEID #: 140
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 44 of 55 PAGEID #: 141
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 45 of 55 PAGEID #: 142
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 46 of 55 PAGEID #: 143
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 47 of 55 PAGEID #: 144
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 48 of 55 PAGEID #: 145
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 49 of 55 PAGEID #: 146
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 50 of 55 PAGEID #: 147
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 51 of 55 PAGEID #: 148
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 52 of 55 PAGEID #: 149
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 53 of 55 PAGEID #: 150
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 54 of 55 PAGEID #: 151
Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-1 Filed: 03/31/21 Page: 55 of 55 PAGEID #: 152
